
	

114 HR 4244 IH: Refugee Resettlement Fund Act of 2015
U.S. House of Representatives
2015-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4244
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2015
			Mr. Perry introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To prohibit the admission of certain aliens as refugees until the costs of admission and
			 resettlement of such refugees have been addressed, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Refugee Resettlement Fund Act of 2015. 2.Limitation on admission of certain refugees (a)In generalA covered alien may be admitted to the United States as a refugee only after the Secretary of the Treasury, in coordination with the revenue agency of State government of the State in which the covered alien is to be resettled and a representative of the local government of the locality where the covered alien is to be resettled, determines that any cost incurred by the Federal, State, or local government by reason of the admission and resettlement of that refugee is financed by a payment from the Trust Fund.
 (b)Covered alien definedIn this Act, the term covered alien means any alien applying for admission to the United States as a refugee who is referred for resettlement by the United Nations High Commissioner on Refugees.
			(c)Trust Fund established and defined
 (1)EstablishmentThere is established in the Treasury a fund, to be designated as the Refugee Resettlement Fund. There may only be deposited in the fund amounts received from the United Nations High Commissioner on Refugees for purposes of refugee resettlement.
 (2)DefinitionIn this Act, the term Trust Fund means the fund established under paragraph (1).  